Dismissed and Memorandum Opinion filed April 21, 2005








Dismissed and Memorandum Opinion filed April 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00138-CR
NO.
14-05-00140-CR
____________
 
ANTHONY WAYNE MURRAY,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
 Harris County, Texas
Trial Court Cause Nos. 975,817
& 975,818
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to two counts of robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on April
26, 2004, to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice for each count.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 21, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App.
P. 47.2(b).